           Case 1:19-cv-12067-NMG Document 6 Filed 10/25/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



 AMADEU MEMDES SEMEDO,

                 Petitioner,                       Civil Action No. 1:19-cv-12067-NMG

 v.

 THOMAS M. HODGSON, Sheriff.

                 Respondent.


                                  NOTICE OF APPEARANCE

         Pursuant to L.R. 83.5.2, please enter my appearance in the above-captioned case as counsel

for the Respondent.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney


                                                      /s/ Annapurna Balakrishna
                                                      Annapurna Balakrishna, BBO # 655051
                                                      Assistant United States Attorney
                                                      United States Attorney’s Office
                                                      1 Courthouse Way, Suite 9200
                                                      Boston, MA 02210
                                                      Tel.: 617-748-3111
                                                      Email: annapurna.balakrishna@usdoj.gov

      Dated: October 25, 2019
      Case 1:19-cv-12067-NMG Document 6 Filed 10/25/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

    I, Annapurna Balakrishna, Assistant United States Attorney, hereby certify that this
document filed through the ECF system will be sent electronically to the registered participants
as identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to those
indicated as non-registered participants.


Amadeu Mendes Semedo
#200809789
Bristol County Jail and House of Correction
400 Faunce Corner Road
North Dartmouth, MA 02747



                                                  /s/ Annapurna Balakrishna
                                                  Annapurna Balakrishna
Dated: October 25, 2019                           Assistant U.S. Attorney




                                              2
